         Case 19-34093 Document 21 Filed in TXSB on 11/12/19 Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                          §       CASE NO. 19-34093
Luther Wayne Smith                              §
                                                §
        Debtor(s)                               §       CHAPTER 7

                                NOTICE OF HEARING
                      (Re: Emergency Motion to Redact (Docket # 18))
        YOU ARE HEREBY NOTIFIED that a hearing to consider and act upon the Emergency

Motion to Redact will be held December 4, 2019 at 11:00 a.m. in Courtroom No. 403 on the 4th Floor of

the U.S. Courthouse, 515 Rusk Street, Houston, Texas 77002, and will be presided over by the Honorable

Jeffrey Norman, United States Bankruptcy Judge.

        The response deadline is 5:00 p.m. on November 27, 2019. Requested relief that is unopposed by

written response prior to the response deadline may be ruled on without the necessity of a hearing. The

Court may grant or deny any relief sought in any motion/application or objection without hearing based

on the responsive pleadings.

Date: November 12, 2019
                                                        Respectfully submitted,

                                                        J. THOMAS BLACK, P.C.

                                                        /s/ J. Thomas Black
                                                        J. Thomas Black
                                                        State Bar No. 02373400
                                                        C. Alexander Higginbotham
                                                        State Bar No. 24059946
                                                        2600 S. Gessner, Suite 110
                                                        Houston, Texas 77063
                                                        (713) 772-8037 - Telephone
                                                        (713) 772-5058 – Telecopier

                                        CERTIFICATE OF SERVICE

        On November 12, 2019, I caused a copy of the foregoing document to be served upon all
parties entitled to notice as shown on the clerk's mailing matrix, either electronically or via first
class mail, through a third-party authorized provider, BK Attorney Services.

                                                                /s/ J. Thomas Black
                                                                J. Thomas Black
